                                            ENTERED PURSUANT TO ADMINISTRATIVE ORDER NO. 20-01.
                                            JOSIAH C. SELL, CLERK OF BANKRUPTCY COURT

                                            BY: _____________________________________
                                                 /s/ Stephanie Pete
                                                Deputy Clerk




                    Dated: 12:32 PM April 7 2021




                                                THE UNITED STATES BANKRUPTCY COURT
                                                     NORTHERN DISTRICT OF OHIO


                             IN RE:                           )            CHAPTER 13
                                                              )            CASE NO: 19-50025
                             WILLIAM and LISA HUET,           )            ALAN M. KOSCHIK
                                                              )            BANKRUPTCY JUDGE
                                                    Debtor(s) )
                                                              )            STIPULATION TO SUSPEND PLAN
                                                              )            PAYMENTS 60 DAYS PURSUANT TO
                                                              )            ADMINISTRATIVE ORDER 20-01


                               Now comes Keith L. Rucinski, the Chapter 13 Trustee, and the debtor(s) in this case, by and
                       through undersigned counsel, pursuant to Administrative Order No. 20-01, and jointly stipulate to
                       the following regarding the debtor(s)’s monthly plan payments pursuant to 11 USC Section 1326:

                       Non-Conduit Mortgage Chapter 13 Plan

                         X            Suspend all plan payments for 60 days, to begin on the
                                      date that the Court approves this stipulation to suspend plan payments.
CHAPTER 13                            The debtor(s)’s plan does not provide for conduit mortgage payments as defined in
Keith L. Rucinski
     Trustee
                                      Administrative Order 16-01.
1 Cascade Plaza
   Suite 2020
Akron, Oh 44308        Conduit Mortgage Chapter 13 Plan
 (330) 762-6335
       Fax
 (330) 762-7072        _______        Reduce plan payments to (amount of reduced payment) for 60 days
                                      to begin on the date the Court approves this stipulation to suspend plan payments.
                                      The debtor(s)’s plan provides for conduit mortgage payments as defined in
                                      Administrative Order 16-01.




                    19-50025-amk      Doc 117    FILED 04/07/21      ENTERED 04/07/21 12:43:55           Page 1 of 2
I


                                  This plan payment suspension will not reduce the amount the debtor(s) is/are obligated to
                           pay under the confirmed Chapter 13 plan. Interest will continue to accrue on secured claims which
                           have requested interest.

                                   The Chapter 13 Trustee is hereby authorized to return funds received in excess of the
                           monthly plan payment authorized by this stipulation directly to the debtor(s). It shall not be
                           necessary for the debtor(s) to make separate application for these funds. The Trustee shall only
                           return funds received after the date that this stipulation is approved by the Court.

                                   The debtor(s) understand the periods of payment suspension do not waive the requirement to
                           make the required monthly payments for the applicable commitment period. The pay suspension
                           period shall be added to the time the debtor(s) is/are in the Chapter 13 case.

                                  A party in interest may move to modify this emergency order at any time.

                                                                        ###

                           Submitted by:

                           /s/ Rebecca J. Sremack                              _____________________________
                           Rebecca J. Sremack                                  Keith L. Rucinski, Chapter 13 Trustee
                           Ohio Reg. No. 0092313                               Ohio Reg. No. 0063137
                           2745 South Arlington Road                           Joseph A. Ferrise, Staff Attorney
                           Akron, Ohio 44312                                   Ohio Reg. No. 0084477
                           Phone: 330.644.0061                                 One Cascade Plaza, Suite 2020
                           Fax: 330.644.7241                                   Akron, OH 44308
                           Email: info@sremacklaw.com                          Phone: 330.762.6335
                                                                               Fax: 330.762.7072
                                                                               krucinski@ch13akron.com
                                                                               jferrise@ch13akron.com

                           cc:
                                 William Huet                          Lisa Huet
                                 1609 Moreview Dr                      1609 Moreview Dr
                                 Akron OH 44321                        Akron OH 44321
                                 (via Regular Mail)                    (via Regular Mail)



                                  Attorney Rebecca J. Sremack (via ECF)
                                  Keith L. Rucinski, Chapter 13 Trustee (via ECF)
                                  Office of the US Trustee (via ECF)
    CHAPTER 13
    Keith L. Rucinski
         Trustee
    1 Cascade Plaza
                                  Debtor’s Employer:
       Suite 2020                 FEDERAL EXPRESS CORP
    Akron, Oh 44308
     (330) 762-6335
                                  30 FEDEX PKWY 2ND DL HORIZ
           Fax                    COLLIERVILLE, TN 38017
     (330) 762-7072
                                  (via Regular Mail)




                        19-50025-amk     Doc 117      FILED 04/07/21     ENTERED 04/07/21 12:43:55           Page 2 of 2
